Citation Nr: 1329355	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
left shoulder disability. 

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to June 
1954.  The Veteran died in June 2013.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDINGS OF FACT

1.  On June 18, 2013, the Board issued a decision that 
denied the Veteran's claim for entitlement to a rating in 
excess of 50 percent for a left shoulder disability and 
granted entitlement to a TDIU rating.

2.  In August 2013, the Board was notified that the Veteran 
had died in June 2013, prior to the issuance of the June 18, 
2013, decision.


CONCLUSION OF LAW

Due to the death of the Veteran in June 2013, prior to the 
issuance of the June 18, 2013 decision, vacatur of the 
Board's June 18, 2013, decision is necessary; the Board had, 
and has, no jurisdiction to adjudicate the merits of these 
claims at this time.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 
2002); 38 C.F.R. §§ 20.904, 20.1302 (2012); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the Appellant or his or her representative, or on 
the Board's own motion, when an Appellant has been denied 
due process of law or when benefits were allowed based on 
false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2012).  In this case, when the 
Board issued the June 2013 decision denying entitlement to a 
rating in excess of 50 percent for a left shoulder 
disability and granting entitlement to a TDIU rating, the 
Board was unaware that the Veteran who submitted the appeal 
had died early that month.

Due to the death of the Veteran, the Board had no 
jurisdiction to issue that decision, and the Board finds 
that it must vacate its June18, 2013, decision.  Thus, the 
June 18, 2013, decision is hereby vacated.

As a matter of law, Appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
on the merits has become moot by virtue of the death of the 
Appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2012).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2012).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) 
of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  The Board notes that guidance 
was issued in August 2010; that guidance establishes what VA 
Form (21-601) should be completed. 


ORDER

The June 18, 2013, Board decision addressing the issues of 
entitlement to a rating in excess of 50 percent for a left 
shoulder disability and entitlement to a TDIU rating is 
vacated; the appeal in these matters is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


